Citation Nr: 0922393	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  06-20 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin



THE ISSUE

Entitlement to service connection for a heart disorder, 
claimed as secondary to service-connected varicose veins.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Coast Guard from 
December 1942 to July 1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 decision by the RO which 
denied service connection for atrial fibrillation, claimed as 
a heart disorder, secondary to service-connected varicose 
veins.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  There is no competent evidence that the Veteran has a 
heart disorder, including atrial fibrillation which is 
causally or etiologically related to, or aggravated by his 
service-connected varicose veins.  


CONCLUSION OF LAW

The Veteran does not have a heart disorder, including atrial 
fibrillation which is proximately due to, the result of, or 
aggravated by the service-connected varicose veins.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claim, letters 
dated in March and May 2006, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Veteran was notified of the evidence that was 
needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information 
and evidence the Veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was his 
responsibility to provide VA with any evidence pertaining to 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  The Veteran was notified of his 
responsibility to submit evidence which showed that he had a 
disability at present which was related in some fashion to a 
service-connected disability, of what evidence was necessary 
to establish service connection, and why the current evidence 
was insufficient to award the benefits sought.  

The Veteran's service treatment records and all VA and 
private treatment records identified by him have been 
obtained and associated with the claims file.  The Veteran 
was examined by VA during the pendency of this appeal and was 
afforded an opportunity to testify at a personal hearing, but 
declined.  Based on a review of the claims file, the Board 
finds that there is no indication in the record that any 
additional evidence relevant to the issue to be decided 
herein is available and not part of the claims file.  See 
Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].  

The Board concludes that any deficiency in the notice to the 
Veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the Veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  Based on a review of 
the claims file, the Board finds that there is no indication 
in the record that any additional evidence relevant to the 
issue to be decided herein is available and not part of the 
claims file.  See Mayfield III.  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Service connection also may be granted for a disability that 
is proximately due to or the result of a service-connected 
condition.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a) (2008).  
When aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service-connected condition, the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  

Under the revised § 3.310(b) (the existing provision at 38 
C.F.R. § 3.310(b) was moved to sub-section (c)), the 
regulation provides that any increase in severity of a 
nonservice-connected disease or injury proximately due to or 
the result of a service-connected disease or injury, and not 
due to the natural progress of the disease, will be service-
connected.  In reaching this determination as to aggravation 
of a nonservice-connected disability, consideration is 
required as to what the competent evidence establishes as the 
baseline level of severity of the nonservice-connected 
disease or injury (prior to the onset of aggravation by 
service-connected condition), in comparison to the medical 
evidence establishing the current level of severity of the 
nonservice-connected disease or injury.  These findings as to 
baseline and current levels of severity are to be based upon 
application of the corresponding criteria under the Schedule 
for Rating Disabilities (38 C.F.R. part 4) for evaluating 
that particular nonservice-connected disorder.  See 71 Fed. 
Reg. 52,744-47 (Sept. 7, 2006); 38 C.F.R. § 3.310 (2008).  
Although the stated intent of the change was merely to 
implement the requirements of Allen, supra, the new 
provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.  

Service connection may also be granted for cardiovascular-
renal disease if manifested to a compensable degree within 
one year of separation from service provided the rebuttable 
presumption provisions of § 3.307 are also satisfied.  38 
U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  Evidence which may be considered in rebuttal 
of service incurrence of a disease listed in 38 C.F.R. 
§ 3.309 will be any evidence of a nature usually accepted as 
competent to indicate the time of existence or inception of 
disease.  38 C.F.R. § 3.309(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Factual Background & Analysis

The Veteran does not contend, nor do the service treatment 
records show any complaints, treatment, abnormalities or 
diagnosis referable to any heart problems, including atrial 
fibrillation or heart disease in service.  Rather the Veteran 
asserts that his current heart problems, including atrial 
fibrillation are related to his service-connected varicose 
veins.  However, he has not presented any competent evidence 
to support his assertions.  While the Veteran is competent to 
provide evidence of experienced symptoms, he is not a medical 
professional competent to offer an opinion as to the nature 
or etiology of any current claimed disability.  Savage, 10 
Vet. App. at 495; see Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The evidentiary record showed that service connection was 
established for bilateral varicose veins by the RO in 
November 1944, based on evidence of varicose veins in service 
and on VA examination in June 1944.  The evidence also showed 
that while the Veteran was examined by VA on at least 17 
occasions since his discharge from service to the present, 
there were no complaints, findings or abnormalities referable 
to any heart problems or atrial fibrillation on any of the 
examinations.  Further, chest x-ray studies on at least eight 
occasions during the same period were within normal limits 
and showed no evidence of any organic changes in the heart.  

The evidence showed that the Veteran experienced a sudden 
onset of chest pains in December 2005, and was treated at a 
private hospital in Arizona.  A chest x-ray study at that 
time revealed fat pads in both cardiophrenic regions, but no 
evidence of active heart disease.  (See December 2005 private 
x-ray report).  Subsequent VA medical records showed that the 
Veteran was evaluated by VA for heart symptoms on several 
occasions since 2005.  A VA echocardiogram in December 2005 
revealed left ventricle hypertrophy and mild diastolic 
function, a left atrial septal aneurysm, and a 
calcified/sclerotic aortic valve with mild stenosis and 
regurgitation.  

On VA heart examination in April 2006, the examiner indicated 
that the claims file was reviewed and provided a detailed 
description of the Veteran's medical history.  He noted that 
the Veteran experienced some dyspnea and fatigue and suffered 
spontaneous atrial fibrillation and rapid ventricular rate in 
December 2005, and was started on lifelong Coumadin therapy 
at that time.  Examination of the Veteran's heart was 
essentially within normal limits and showed normal heart 
sounds, regular rhythm and rate, and no murmurs, rubs, or 
gallops.  The diagnoses included atrial fibrillation.  The 
examiner opined that it was not at least as likely as not 
that the Veteran's long-standing varicose veins caused, 
exacerbated or aggravated his heart condition, and that he 
could find no evidence in the medical literature that related 
varicose veins to the production of heart disease.  

The Board finds the medical opinion persuasive as it was 
based on a longitudinal review of the entire record and 
included a discussion of all relevant facts.  The examiner 
offered a rational and plausible explanation for concluding 
that the Veteran's current heart problems were not related to 
his service-connected varicose veins.  See Wray v. Brown, 7 
Vet. App. 488, 493 (1995); see also Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000) (Factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion.)  
Moreover the Veteran has presented no competent medical 
evidence to dispute the opinion.  Thus, the most probative 
evidence of record consists of the April 2006 VA opinion.  

While the Veteran may believe that his current heart problems 
are related to his service-connected varicose veins, he has 
not presented any competent medical evidence to support that 
assertion.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Secondary service connection requires evidence of a current 
disability that is shown to be proximately due to, aggravated 
by, or the result of a service-connected condition.  
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  

Inasmuch as there is no evidence of any heart problems or 
abnormalities in service or until many years thereafter, and 
no competent medical evidence relating the Veteran's current 
heart problems, including atrial fibrillation to his service-
connected varicose veins, the Board finds no basis for a 
favorable disposition of the Veteran's appeal.  Accordingly, 
the appeal is denied.  

The benefit of the doubt has been considered, but there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the issue.  Therefore, that doctrine 
is not for application in this case because the preponderance 
of the evidence is against the Veteran's claim.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for a heart disorder, secondary to 
service-connected varicose veins is denied.  




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


